solomonjeff2017amendm_image1.jpg [solomonjeff2017amendm_image1.jpg]


            




November 30, 2017


Jeffrey Solomon
via personal delivery by hand


Dear Jeff:


This letter amendment (this “2017 Amendment”) sets forth the mutual agreement
between you and Cowen Inc. (the “Company”) to amend your employment agreement,
dated May 31, 2012 (your “Employment Agreement”). Specifically, effective on the
earlier of: (i) January 1, 2018; or (ii) the effective date of the resignation
of the Company’s Chief Executive Officer, your Employment Agreement is amended
as follows:


•
References to “Cowen Group, Inc.” are changed to “Cowen Inc.”



•
In Section 1(y) and Section 3(a), the title “Chief Executive Officer of Cowen
and Company, LLC” is changed to “Chief Executive Officer of Cowen Inc.”



•
In Section 1(y), subsection (iv) is replaced with the following: “(iv) any
change in Executive’s reporting relationship such that he no longer reports
directly to the Board”.



•
In Section 3(a), the last sentence is replaced with the following: “Executive
shall report directly to the Board.”



This 2017 Amendment does not amend any other terms of your Employment Agreement,
which remain in full force and effective. You acknowledge that this 2017
Amendment does not entitle you to terminate your employment for Good Reason
under your Employment Agreement. Please sign below to indicate your acceptance
of this 2017 Amendment.


Sincerely,


Cowen Inc.
                        
    
 
By: /s/ Jane Gerhard
Jane Gerhard
Head of Human Resources





AGREED AND ACCEPTED:
    


Signed:     /s/ Jeffrey Solomon            November 30, 2017            
Jeffrey Solomon         Date




Cowen Inc.
599 Lexington Avenue, 20th Floor
New York, NY 10022
T 646 562 1010
www.cowen.com

